Exhibit 99.2 PROXY TOP IMAGE SYSTEMS LIMITED For the Annual General Meeting of Shareholders to be held on November 25, 2010 The undersigned shareholder of Top Image Systems Limited (the "Company") hereby appoints Mr. Itzhak Nakar – and, if he shall be unable to attend to the Meeting, DR. Ido Schechter - with full power of substitution, as the true and lawful attorney, agent and proxy of the undersigned, to vote, as indicated on the reverse side, all of the Ordinary Shares of the Company which the undersigned is entitled to vote at the Annual Meeting of Shareholders of the Company to be held at the corporate offices of Top Image Systems at 1 B.S.R. Tower, 2 Ben Gurion St., Ramat Gan, Israel on November 25, 2010 at 10:00 a.m. (local time), and all adjournments and postponements thereof. Under the Israel Companies Law of 1999 you are required to indicate whether or not you are a controlling shareholder in connection with the approval of the resolution set forth in Section 2 and 6. "Control" in the Israel Companies Law of 1999 means: "the ability to direct the activity of a corporation, excluding an ability deriving merely from holding an office of director or another office in the corporation, and a person shall be presumed to control a corporation if he holds half or more of the means of control of the corporation". "Means of control" of a corporation means any of the following: (i) the right to vote at a general meeting ofa company or a corresponding body of another corporation; or (ii) the right to appoint directors of the corporation or its general manager." “Controlling Shareholder” in the Companies Law is defined as: “a shareholder who has Control in the company, including a shareholder who holds twenty five percent (25%) or more of the voting rights in the company’s general meeting if there is no other person who holds more than fifty percent (50%) of such voting rights; For the purpose of the holding of voting rights, two or more persons, each with a personal interest in the approval of the transaction brought to the approval of the company, will be considered as holding together.” (CONTINUED AND TO BE SIGNED ON REVERSE SIDE) FOR AGAINST ABSTAIN FOR
